Opinion ly

Greene, J.
Jesse Reeves & Go., sued L. Jones before a justice of the peace, for damages to a horse. Plaintiffs recovered a judgment for ninety dollars, and to secure the amount they garnisheed II. H. Belding, 'who on his answer stated that he had executed a note to the defendant or |106, of which there was about f 90 due, and that he did not know whether defendant “ still held the note or not.” Plaintiffs then called upon the defendant to testily in relation to the garnishment, and thereupon Jones said he held the note, but that the money loaned to Belding, was the money of his wife, that it was due her before their marriage, that she had received it a short time ago from a man in Ohio, for the purpose of buying a piano, and that he only acted as her agent in loaning the money to Belding. The justice thereupon rendered judgment against the garnishee The case was taken to the district court by writ of error, and then the judgment against the defendant was affirmed, but was reversed as to garnishee.
The only question to be decided is, did the court err in reversing the judgment against Belding, the garnishee. It appears that Belding executed the note to Jones, and was indebted to him alone. He or his indorsee only could maintain an action upon the note. Mrs. Jones was not known in the transaction. Belding received the money of Jones, and made the note to him without any notice of her *297interest. As she left the money under the control of her husband, it was vested in him in favor of third persons acting in good faith and without notice of her ownership. Code, § § 1446,1453.
Reeves and Miller, for appellants.
Geo. O. Dixon, for appellee.
We think, therefore, that the judgment against Belding should have been affirmed by the court below.
Judgment reversed.